Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), entered June 30, 2008, convicting defendant upon his plea of guilty of the crime of rape in the third degree.
After he waived indictment, defendant pleaded guilty to the crime of rape in the third degree as charged in a superior court information. He also waived his right to appeal. In accordance with the plea agreement, he was sentenced as a second felony offender to 2 to 4 years in prison. He now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P, Rose, Malone Jr., Stein and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.